department of the treasury internal_revenue_service washington d c ver iment entitie division date release number release date date xxxxxx xxxxkx xxxxxx xxxxxx xxxxxx contact person identification_number telephone number employer_identification_number xxxxxx uniform issue list legend e z o a t dear this is in response to n’s request for a ruling that certain proposed contractual relationships will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code code’ facts m is tax-exempt under sec_501 of the code m is described in sec_501 and classified as a public charity under sec_509 and sec_170 m’s exempt_purpose is to promote higher education in the state in which m is located to raise and receive funds for the support and enhancement of o a university and aid o in its development as a leading educational_institution the assets of many individual funds created by donors to support the various academic departments and schools of o m has an endowment in which are invested m also is the trustee of a number of charitable_remainder trusts individually the trust and collectively the trusts’ of the remainder_interest in each trust n is one such charitable_remainder_trust in which m is trustee and remainder beneficiary m is the legal owner of the trusts’ assets and in addition the owner xxxxxxk as both the trustee and the beneficiary of the trusts m has a substantial interest in the value of each trust the trusts benefit m and it is the intentions of the trusts’ donors that m manage the trusts to attain the greatest return possible donors have expressed their concerns when the investment returns of the trusts have been lower than the return on m’s endowment m invests its endowment funds in a widely diverse manner including substantial investments in public equities bonds private equity and real_estate much of the income earned by the investment portfolio consists of dividends interest rents and long- and short-term_capital_gains however some income is debt-financed or otherwise unrelated_business_taxable_income m uses an endowment share concept internally with respect to the individual endowment funds that it holds under this concept each individual endowment fund owns a certain number of shares of m’s endowment with the value of each share based on the underlying endowment investments m would like to achieve greater economies of scale in the management of the trusts a potentially higher investment return for the trusts and increased diversification of the trusts’ investments m seeks to create a contractual relationship with each trust contract each trust would own a contractual right against m however a_trust would have no interest at all in m's underlying endowment investments assets under the contract between m and each trust the value of each of a trust’s shares would equal its value at the time of acquisition and further equal the value of each of the shares of m’s individual endowment funds thereby allowing the trusts to receive investment returns equal to those of the individual endowment funds under the contract the trusts will have no ownership_interest in m’s underlying assets no contract rights with respect to other trusts and no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to m's endowment except the right to review payout computations the trusts will not have the right to veto or opt_out of any of the underlying investments of m’s endowment under the contract m will be neither a partner nor an agent of the trusts and the trusts will never be liable for any cost expense or payment incurred or due by m or for which m responsible relating to m's endowment or underlying endowment assets further m will indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to m’s endowment or the underlying endowment assets m's endowment will bear the costs of its management and the value of the shares held by the trust will reflect those costs however m will not charge a fee for its services and not otherwise receive income from the services it provides to the trusts other than entities affiliated with the o m does not manage funds for any third parties business taxable_income earned by its endowment portfolio with no deduction being taken against unrelated_business_taxable_income for any payments made to the trusts m will pay any_tax owed on unrelated is liable or ruling requested n has requested the following ruling the issuance of shares of m’s endowment pursuant to a contractual obligation to the trusts kxkxkxxk the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contract agreement will not generate unrelated_business_taxable_income to n under sec_512 of the code law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth certain modifications under these modifications dividends interest royalties rent from real_property and gain from the sale of property are excluded from the computation of unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations xxxxxx analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in all of these trusts m has an interest as a beneficiary and serves as trustee each trust would acquire contractual participation shares referenced to m’s endowment which would give the trust a contractual right against m but no interest whatsoever in the underlying investment_assets of m’s endowment the contract between m and each of the trusts would provide that the price of each share would equal its value at the time of acquisition and each share would have the same value that m uses for internal accounting purposes for its endowment funds the trusts will not have a position of ownership in the underlying assets of m’s endowment since the contractual relationship between m and the trusts is not in the nature of a partnership or agency the income earned by the trusts from the payout m establishes for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m will pay any_tax owed on unrelated_business_taxable_income earned by the endowment portfolio with no deduction taken against unrelated_business_taxable_income for any payments made to the trusts ruling based on the information submitted we rule as follows the issuance of shares of m’s endowment pursuant to a contractual obligation to the trusts the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contractual agreement will not generate unrelated_business_taxable_income to n under sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to n's authorized representatives a copy of this letter should be kept in n’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to xxxxxx make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert w malone acting manager exempt_organizations technical group enclosure notice department of the treasury internal_revenue_service washington d c tax exempt and ivernment entities division date release number release date date xxxxxx xxxxxx xxxxxx xxxxxx xkxxxxx contact person identification_number telephone number employer_identification_number xxxxxx uniform issue list legend s z o w o n dear this is in response to n’s request for a ruling that certain proposed contractual relationships will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code code facts m is tax-exempt under sec_501 of the code m is described in sec_501 and classified as a public charity under sec_509 and sec_170 m’s exempt_purpose is to promote higher education in the state in which m is located to raise and receive funds for the support and enhancement of o a university and aid o in its development as a leading educational_institution the assets of many individual funds created by donors to support the various academic departments and schools of o m has an endowment in which are invested m also is the trustee of a number of charitable_remainder trusts individually the trust and collectively the trusts of the remainder_interest in each trust n is one such charitable_remainder_trust in which m is trustee and remainder beneficiary m is the legal owner of the trusts’ assets and in addition the owner xxxxxx as both the trustee and the beneficiary of the trusts m has a substantial interest in the value of each trust the trusts benefit m and it is the intentions of the trusts’ donors that m manage the trusts to attain the greatest return possible donors have expressed their concerns when the investment returns of the trusts have been lower than the return on m’s endowment m invests its endowment funds in a widely diverse manner including substantial investments in public equities bonds private equity and real_estate much of the income earned by the investment portfolio consists of dividends interest rents and long- and short-term_capital_gains however some income is debt-financed or otherwise unrelated_business_taxable_income m uses an endowment share concept internally with respect to the individual endowment funds that it holds under this concept each individual endowment fund owns a certain number of shares of m’s endowment with the value of each share based on the underlying endowment investments m would like to achieve greater economies of scale in the management of the trusts a potentially higher investment return for the trusts and increased diversification of the trusts’ investments m seeks to create a contractual relationship with each trust contract each trust would own a contractual right against m however a_trust would have no interest at all in m's underlying endowment investments assets under the contract between m and each trust the value of each of a trust’s shares would equal its value at the time of acquisition and further equal the value of each of the shares of m’s individual endowment funds thereby allowing the trusts to receive investment returns equal to those of the individual endowment funds under the contract the trusts will have no ownership_interest in m’s underlying assets no contract rights with respect to other trusts and no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to m’s endowment except the right to review payout computations the trusts will not have the right to veto or opt_out of any of the underlying investments of m’s endowment under the contract m will be neither a partner nor an agent of the trusts and the trusts will never be liable for any cost expense or payment incurred or due by m or for which m is liable or responsible relating to m’s endowment or underlying endowment assets further m will indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to m’s endowment or the underlying endowment assets endowment will bear the costs of its management and the value of the shares held by the trust will reflect those costs however m will not charge a fee for its services and not otherwise receive income from the services it provides to the trusts other than entities affiliated with the o m does not manage funds for any third parties business taxable_income earned by its endowment portfolio with no deduction being taken against unrelated_business_taxable_income for any payments made to the trusts m will pay any_tax owed on unrelated m’s ruling requested n has requested the following ruling the issuance of shares of m’s endowment pursuant to a contractual obligation to the trusts xxxxkxxk the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contract agreement will not generate unrelated_business_taxable_income to n under sec_512 of the code law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth certain modifications under these modifications dividends interest royalties rent from real_property and gain from the sale of property are excluded from the computation of unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued a manner generally similar to comparable commercial activities of non-exempt organizations in xkkxkkk analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in all of these trusts m has an interest as a beneficiary and serves as trustee each trust would acquire contractual participation shares referenced to m’s endowment which would give the trust a contractual right against m but no interest whatsoever in the underlying investment_assets of m’s endowment the contract between m and each of the trusts would provide that the price of each share would equal its value at the time of acquisition and each share would have the same value that m uses for internal accounting purposes for its endowment funds the trusts will not have a position of ownership in the underlying assets of m’s endowment since the contractual relationship between m and the trusts is not in the nature of a partnership or agency the income earned by the trusts from the payout m establishes for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m will pay any_tax owed on unrelated_business_taxable_income earned by the endowment portfolio with no deduction taken against unrelated_business_taxable_income for any payments made to the trusts ruling based on the information submitted we rule as follows the issuance of shares of m’s endowment pursuant to a contractual obligation to the trusts the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contractual agreement will not generate unrelated_business_taxable_income to n under sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to n’s authorized representatives a copy of this letter should be kept in n’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to xxxxxxk make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
